number release date id office uilc cca-42913-09 ---------- 7701-dollar_figure from ---------------- sent wednesday pm to ----------------- cc ------ subject there are no isle of man companies that are not per se c corps under sec_301_7701-2 thus they are eligible entities i could not find any information on limited companies but see the attached link and tell me what type of isle of man company you are referring to http www lawandtax- news com html iom jimlatcos htmlassuming the company would default into corporate status if all of its members have limited_liability if at least one member has unlimited liability it would default into partnership status let me know what your facts are and i will try and help more ------
